Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 16, 2017

The Court of Appeals hereby passes the following order:

A18A0383. JANICE FRANCE v. SHARON PATRICK d/b/a A CONFIDENT
    SMILE.

      In this civil action, following an adverse ruling in magistrate court, plaintiff
Janice France appealed to the state court, which dismissed the action. France,
proceeding pro se, then sought appellate review of the dismissal order by filing both
an application for discretionary appeal and a notice of appeal. France’s discretionary
application was docketed in this Court as Case No. A18D0010. The instant case,
No. A18A0383, is France’s direct appeal.
      We denied France’s application for discretionary review in August 2017. See
Janice France v. Sharon Patrick d/b/a A Confident Smile, No. A18D0010 (Aug. 16,
2017), reconsideration denied Sept. 21, 2017.            Because that denial was an
adjudication on the merits, the doctrine of res judicata bars this direct appeal. See
Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga. 859, 860 (583 SE2d 858)
(2003); Hook v. Bergen, 286 Ga. App. 258, 260-261 (1) (649 SE2d 313) (2007). This
appeal is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/16/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.